Citation Nr: 0723352	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-31 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim seeking service connection for cold injury residuals, 
bilateral feet. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1962 to January 1964 with subsequent service in the 
Army Reserves.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from a June 2004 rating decision by 
the Albuquerque Regional Office (RO) of the Department of 
Veterans Affairs (VA) that declined to reopen a claim seeking 
service connection for cold injury residuals.  In November 
2004, the veteran testified before a Decision Review Officer; 
a transcript of that hearing is of record.  


FINDINGS OF FACT

1.  An unappealed April 1999 rating decision denied service 
connection for cold injury residuals on the basis that such 
condition neither occurred in nor was caused by service.

2.  Evidence received since the April 1999 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for cold injury residuals when this evidence is 
considered by itself or in connection with the evidence 
previously assembled.


CONCLUSION OF LAW

New and material evidence has not been received, and a claim 
to establish service connection for cold injury residuals, 
bilateral feet may not be reopened. 38 U.S.C.A. §§ 5108, 
7105(West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. §  5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Prior to the June 2004 rating decision, the veteran was 
advised of VA's duties to notify and assist in the 
development of the new and material evidence claim.  April 
and August 2004 letters explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing and the evidence he was responsible for providing.  
The letters also instructed him that since his claim cold 
injury residuals had been subject to a previous final denial 
(in April 1999), in order for him to reopen his claim, he 
needed to submit new and material evidence and it explained 
what kind of evidence would be new and material. Kent v 
Nicholson, 20 Vet. App. 1 (2006).  The letters explained what 
the evidence must show to substantiate his claims of service 
connection for cold injury residuals, bilateral feet.  He has 
had ample opportunity to respond or supplement the record, 
and is not prejudiced by any technical notice deficiency that 
may have occurred in the process.  

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for claims filed on or 
after August 29, 2001.  The instant claim to reopen was filed 
after that date, and the new definition applies.  The 
appellant was notified of the new definition of "new and 
material" evidence, via April and August 2004 letters, the 
August 2004 statement of the case (SOC) under pertinent laws 
and regulations, and the May 2005 supplemental SOC.  Although 
the June 2004 rating decision and the August 2004 SOC (under 
reasons and bases) did not apply the new definition of "new 
and material" evidence, he is not prejudiced by RO's 
application of the old definition as that accorded him a 
broader scope of review than was warranted.  The claim was 
subsequently readjudicated with the application of the proper 
definition of new and material evidence in the May 2005 
supplemental SOC.  

While the veteran was not advised of the criteria for rating 
cold injury residuals, bilateral feet, or those governing 
effective dates of awards, he is not prejudiced by lack of 
such notice (See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as rating and effective date criteria have no 
significance unless the claims are allowed, and the decision 
below does not do so.  Finally, it is not alleged that the 
notice in this case was less than adequate.

In regards to the duty to assist, all pertinent (identified) 
records available have been secured.  During his November 
2004 DRO hearing, the veteran indicated that he sought 
treatment for his claimed condition six months after he was 
discharged from service, however, the treating physician, Dr. 
K., is now deceased.  Such records are deemed as unavailable.  
In a petition to reopen, the duty to obtain a medical opinion 
does not attach until a previously denied claim has been 
reopened.  38 C.F.R. § 3.159(c)(4).  The duty to assist 
requirements are met.  The appellant is not prejudiced by the 
Board's proceeding with appellate review.  See Conway v. 
Principi,  6 Vet. App. 226 (1994).
 



II.  Factual Background

Evidence of record prior to April 1999

The service medical records (SMR's), including a November 
1963 separation examination, are completely negative for any 
complaints, treatment, or diagnoses relating to a cold injury 
or a foot disorder. 

May to July 1971 treatment records from Dr. Z. W. K. included 
an x-ray report that revealed hallux valgus deformity, 
bilaterally.  A medical history indicated that the veteran 
had had foot problems/trouble since 1965.  It was noted that 
he would require extensive foot reconstructive surgery for 
the bilateral severe clawing of toes, a congenital disorder.  
The result would be that there would be some stiffness in the 
middle joints of each toe to relieve the present discomfort 
and allow him to wear good shoes.  He would be off from work 
for about two months.  Another record indicated that he was 
disabled from work that required long standing or walking.  

February to May 1998 treatment records from Dr. W. M. R. 
noted complaints of edema to the feet.  

An October 1998 VA examination for bone disease reported a 
history or bilateral hallux valgus and a diagnosis of claw 
toes back in 1971.  A review of previous x-ray reports showed 
hallux valgus both feet and varus angulation at the second 
and fourth toes at the metatarsophalangeal (MTP) joint.  
Physical examination revealed some shortening of the MTP's, 
left greater than the right foot with associated hammertoes.  
He had callus formation over the medial right great toe.  
There was no skin breakdown or no other evidence of abnormal 
weight bearing.  

On October 1998 VA examination for cold injury, the veteran 
reported that while he was in service, he was stationed in 
Alaska.  He had to climb icebergs using ice picks.  He 
reported an onset of knee pain from climbing the icebergs.  
Both of his knees were swollen and red.  The current symptoms 
consisted of pain in the knees.  Physical examination 
revealed that skin color, temperature, and texture were 
normal.  Edema, atrophy, ulceration were not present.  The 
skin had normal moisture.  There was decreased hair growth on 
both feet.  He had yellowish toenails with periungual debris 
suggestive of fungal infection of his toenails.  

In April 1999, the RO denied service connection for cold 
injury residuals essentially finding that this condition 
neither occurred in nor was caused by service and the veteran 
had not shown that he had current residuals of cold injury 
suffered in service.  The April 1999 decision is the last 
prior final decision regarding these matters.  

Evidence of record since April 1999

The veteran's DD Form 214 showed that he served as a Light 
Weapons Infantryman that included 11 months of service in 
Alaska.  

1997 to 1999 treatment records from Albuquerque VA Medical 
Center (VAMC), included an August 1997 treatment record that 
noted complaints of pain in the mid-foot and on the balls of 
his feet.  The veteran wore polypropylene orthotics for 
years, which helped a lot but finally broke.  The assessment 
was metatarsalgia and mid-foot pain.  He was prescribed 
orthotics.  

The veteran's service personnel records showed that he served 
in Alaska.  

October 2003 and February 2004 treatment records from Dr. S. 
G. included a subjective history of chronic pain in both feet 
and ankles.  The veteran indicated that he was stationed in 
Alaska and had a cold injury that caused contractures of both 
feet, which were surgically repaired in 1970.  He was 
referred back to VA for new orthotics.  He was placed in a 
flexible cast for a few weeks to give him some relief.  X-
rays revealed osteoarthritic process going on both ankles, 
moderate as well as post operative changes and contracture of 
digits, adapted 1st MTP joint with narrow space, and 
osteoarthritic appearing sesamoids.  A February 2004 record 
noted that his feet swelled in the cold.  On physical 
examination, his feet were cool and the skin was atrophic.  
His nails were thick, dystrophic.  The pedal pulses were 
diminished bilaterally.  There was no sensation of 5.07 
monofilament nylon in both feet.  The 5th right foot, which 
was severely injured about a year ago, is well healed.  He 
had generalized pain and the condition was gradually 
worsening in time.  X-rays revealed cavus type foot and 
contracted digits.  

August 2004 treatment records from Dr. A. B. W. noted a 
history of foot surgery.  

November 2004 records from Dr. P. T. S. noted that the 
extremities revealed no cyanosis, clubbing, or edema.  

During his November 2004 DRO hearing, the veteran indicated 
that in the winter of 1966, he was on maneuvers and fell into 
a lake when the ice broke.  He went into sick call and was 
given some aspirin and heating pads for his knees.  He 
reported that the temperature was about 40 below zero.  A 
week after the incident, his feet and knees started swelling 
and he had sharp pains.  On his return to Chimayo, he had the 
same problems, but he treated himself and didn't go to a 
doctor until six months after service.  He saw Dr. K., who is 
now deceased.  His claimed that his cold injury caused 
arthritis.  He indicated that the condition was worse and his 
feet were deformed.  

Records received in April 2005 from Espanola Therapy Center 
(dated in November 2003) included a diagnosis of 
posttraumatic arthritis of bilateral feet.  A history noted 
that the veteran had current symptoms of bilateral foot pain.  
He had these symptoms since 1964 and claimed that this began 
in the military.  He never had physical therapy.  Due to the 
swelling in his feet, he was unable to wear normal shoes.  A 
physical therapy assessment revealed decreased bilateral 
ankle strength, decreased balance, flat foot gain pattern, 
bilateral foot pain, and decreased sensation for light touch 
throughout both feet and into the distal half of the tibia 
bilaterally.  A December 2003 physical therapy note indicated 
that the veteran was improving.  

III.  Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303.  If 
certain chronic disease (here, arthritis) is manifested to a 
compensable degree within the first postservice year, it may 
be presumed to have been incurred in service. 38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for a claimed disability, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability. See Hickson v. 
West, 12 Vet. App. 247 (1999).

Service connection shall be granted for any disability which 
is proximately due to, the result of, or for the degree of 
aggravation caused by, a service-connected disease or injury. 
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Generally, when a claim is denied by the RO and becomes 
final, it may not be reopened unless new and material 
evidence is received. 38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in March 
2004), and the new definition applies.  Under the amended 
version, "new" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. 38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. Id.

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured. See 38 U.S.C.A. § 5103A.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim. Evans v. Brown, 9 Vet. App. 273 (1996).

An April 1999 RO decision denied service connection for cold 
injury residuals, finding that the veteran had not 
established that that he had current residuals of a cold 
injury suffered in service.  The veteran did not appeal this 
decision and it is final based on evidence then of record.  
38 C.F.R. § 7105.  

For evidence to be new and material in light of the prior 
findings, it would have to either tend to show that the cold 
injury residuals occurred in or were caused by service 
(including under applicable presumptive provisions for 
arthritis).  The only evidence received since the April 1999 
RO decision consists of service personnel records, 1997 to 
1999 VA treatment records, and private treatment records from 
2003 to 2005.  1997 to 1999 treatment VA records included the 
assessment of metatarsalgia and mid-foot pain.  Private 
records from the Espanola Therapy Center (dated in November 
2003) included a diagnosis of posttraumatic arthritis of 
bilateral feet  The evidence presented is new only in the 
sense that it was not of record at the time of April 1999 
decision.  As to the instant claim, it is merely cumulative 
(and not material).  In Morton v. Principi, 3 Vet. App. 508 
(1992), the Court held that medical records merely describing 
the veteran's current condition are not material to the issue 
of service connection and are not sufficient to reopen a 
claim for service connection based upon new and material 
evidence.  No evidence received since the April 1999 decision 
suggests there was are cold injury residuals due to cold 
exposure during service (or that the arthritis occurred 
within one year of service).  Accordingly, the evidence 
received since April 1999 does not, by itself or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim, does 
not raise a reasonable possibility of substantiating the 
claim, and is not new and material.  Consequently, the claim 
may not be reopened.


ORDER

The appeal to reopen a claim of service connection for cold 
injury residuals, bilateral feet is denied.




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


